DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ROBERT NEWMAN (REG. NO. 60,718) on June 13, 2022.


The application has been amended as follows: 
Amend Claim 1 to read:
1. (Currently Amended) A display device comprising:
a timing controller configured to output a plurality of digital image signals, a main clock signal, a clock signal separate from the main clock signal, an output control signal and a delay signal;
a data driving circuit including a plurality of data integrated circuits outputting a plurality of data voltages comprising at least first and second data voltages based on the main clock signal;
a gate driving circuit configured to output a plurality of gate signals; and
a display panel comprising a plurality of data lines, a plurality of gate lines and a plurality of pixels, the display panel configured to receive the data voltages from the data driving circuit through the data lines and to receive the gate signals only from the gate driving circuit through the gate lines;
wherein each of the plurality of data integrated circuits comprises:
a clock generator configured to receive the main clock signal, the output control signal and the delay signal from the timing controller, generate first to third latch output signals from the main clock signal based on the output control signal and the delay signal, and output the first to third latch output signals;
a shift register configured to receive the clock signal from the timing controller to output a plurality of latch clock signals that are sequentially activated in response to the clock signal;
a latch circuit configured to receive the first to third latch output signals from the clock generator and receive the plurality of digital image signals from the timing controller, and comprising a plurality of first latches, a plurality of second latches and a plurality of third latches configured to output the plurality of digital image signals in response to the first to third latch output signals; and
wherein each of the plurality of first latches, each of the plurality of second latches and each of the plurality of third latches latch one of the plurality of digital image signals in response to a corresponding one of the plurality of latch clock signals,
wherein the plurality of first latches output first digital image signals of the digital image signals, the plurality of second latches output second digital image signals of the digital image signals, and the plurality of third latches output third digital image signals of the digital image signals,
wherein the first latch output signal and the third latch output signal are activated during a first period, respectively and the second latch output signal is activated during a second period after the first period when the output control signal indicates a first direction,
wherein the first latch output signal is activated during the first period, the second latch output signal is activated during the second period, and the third latch output signal is activated during a third period after the second period when the output control signal indicates a second direction,
wherein each of the plurality of first latches output simultaneously a respective one of the first digital image signals in response to the first latch output signal,
wherein each of the plurality of third latches output simultaneously a respective one of the third digital image signals in response to the third latch output signal,
wherein each of the plurality of second latches output simultaneously a respective one of the second digital image signals in response to the second latch output signal,
wherein the data lines comprise first data lines configured to receive the first digital image signals, second data lines configured to receive the second digital image signals, and third data lines configured to receive the third digital image signals, and wherein the second data lines are disposed between the first data lines and the third data lines,
wherein the first and second periods do not overlap one another when the output control signal indicates the first direction and the first to third periods do not overlap one another when the output control signal indicates the second direction,
wherein the clock generator receives the main clock signal in a data control signal that it receives directly from the timing controller,
wherein the data control signal further includes the clock signal.

Cancel Claim 12.
Cancel Claim 13.


REASONS FOR ALLOWANCE
Claims 1 – 5, 7, 9 – 11, and 14 (renumbered 1 – 10) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Ishii (U.S. PG Pub 2015/0221274) teaches a display device (Figure 1) comprising: a timing controller (Element 1) configured to output, a main clock signal (Element clock), an output control signal (Element ISS, Sub-Element DM) and a delay signal (Element ISS, Sub-Element LI); a data driving circuit (Element 3) including a plurality of data integrated circuits (Elements 3a - 3e) outputting a plurality of data voltages comprising at least first and second data voltages (Elements V(k/3 + 1) - V(2k/3)) based on the main clock signal (Element clock); a gate driving circuit (Elements 2A and 2B) configured to output a plurality of gate signals; and a display panel (Element 20) comprising a plurality of data lines (Element D1 - Dn), a plurality of gate lines (Element S1 - Sm) and a plurality of pixels (Element not labeled but is the cell), the display panel (Element 20) configured to receive the data voltages from the data driving circuit (Element 3) through the data lines (Element D1 - Dn) and to receive the gate signals only from (Seen in Figure 1) the gate driving circuit (Elements 2A and 2B) through the gate lines (Element S1 - Sm); wherein each of the plurality of data integrated circuits (Elements 3a - 3e) comprises: a clock generator (Element 134) configured to receive the main clock signal (Element clock), the output control signal (Element ISS, Sub-Element DM) and the delay signal (Element ISS, Sub-Element LI) from (Ishii discloses that the ISS signal is received directly from the timing controller and the main clock signal is sent from the timing controller to the receiving circuit and then to the delay circuit.) the timing controller (Element 1), generate the first to third latch output signals (Elements CL1 - CLk) from (Seen in Figure 3) the main clock signal (Element clock) based on the output control signal (Element ISS, Sub-Element DM) and the delay signal (Element ISS, Sub-Element LI), and output the first to third latch output signals (Elements CL1 - CLk); a shift register (Element 131) configured to output a plurality of latch clock signals (Elements P1 - Pk) that are sequentially activated (Paragraph 36); a latch circuit (Element 133) configured to receive the first to third latch output signals (Elements CL1 - CLk) from the clock generator (Element 134), and comprising a plurality of first latches (Elements not labeled, but are the first 1/3 of the k lines (e.g., 1 - k/3).), a plurality of second latches (Elements not labeled, but are second 1/3 of the k lines (e.g., (k/3 + 1) - 2k/3).) and a plurality of third latches (Elements not labeled, but are third 1/3 of the k lines (e.g., (2k/3 + 1) - k.) configured to output the plurality of digital image signals (Elements Y1 - Yk) in response to the first to third latch output signals (Elements CL1 - CLk); wherein each of the plurality of first latches (Elements not labeled, but are the first 1/3 of the k lines (e.g., 1 - k/3).), each of the plurality of second latches (Elements not labeled, but are second 1/3 of the k lines (e.g., (k/3 + 1) - 2k/3).) and each of the plurality of third latches (Elements not labeled, but are third 1/3 of the k lines (e.g., (2k/3 + 1) - k.) latch one of the signals (Elements R1 - Rk) in response to a corresponding one of the plurality of latch clock signals (Elements P1 - Pk); wherein the plurality of first latches (Elements not labeled, but are the 1 - k/3 lines.) output first digital image signals (Elements Y1 - Y(k/3)) of the digital image signals (Elements Y1 - Yk), the plurality of second latches (Elements not labeled, but are the (k/3 + 1) - 2k/3 lines) output second digital image signals (Elements Y(k/3 + 1) - Y(2k/3)) of the digital image signals (Elements Y1 - Yk), and the plurality of third latches (Elements not labeled, but are the (2k/3 + 1) - k.) lines.) output third digital image signals (Figure 2, Elements Y(2k/3 + 1) - Yk)) of the digital image signals (Elements Y1 - Yk), wherein the first latch output signal (Elements CL1 - CL(k/3)) and the third latch output signal (Elements CL(2k/3 + 1) - CL(k)) are activated (Figure 9.  Ishii shows that Elements CL1 – CL(k/3) and CL(2k/3) – CLk are activated during the time when the signals CL1 – CL(k/3) and CL(2k/3) – CLk go high.) during the first period (Figures 8 - 9 and 10C, Element not labeled, but are the timing of signals 1 - (k/3)), respectively and the second latch output signal (Elements CL(k/3 + 1) - CL(2k/3)) is activated (Ishii shows that Elements CL(k/3 + 1) - CL(2k/3) are activated when signals CL(k/3 + 1) - CL(2k/3) go high.) during the second period (Element not labeled, but are the timing of signals (k/3 + 1) - 2k/3.) after (Seen in Figures 8 – 9 and 10C) the first period (Element not labeled, but are the timing of signals 1 - (k/3)) when the output control signal (Element ISS, Sub-Element DM) indicates a first direction (Figure 10C), wherein the first latch output signal (Elements CL1 - CL(k/3)) is activated (Ishii shows that Elements CL1 – CL(k/3) are activated during the time when the signals CL1 – CL(k/3) CLk go high.) during the first period (Element not labeled, but are the timing of signals 1 - (k/3)), the second latch output signal (Elements CL(k/3 + 1) - CL(2k/3)) is activated (Ishii shows that Elements CL(k/3 + 1) - CL(2k/3) are activated when signals CL(k/3 + 1) - CL(2k/3) go high.) during the second period (Element not labeled, but are the timing of signals (k/3 + 1) - 2k/3), and the third latch output signal ( Elements CL(2k/3 + 1) - CL(k)) is activated (Ishii shows that Elements CL(2k/3) – CLk are activated during the time when the signals CL(2k/3) – CLk go high.) during a third period (Element not labeled, but are the timing of signals (2k/3 + 1) - k) after the second period (Element not labeled, but are the timing of signals (k/3 + 1) - 2k/3) when the output control signal (Element ISS, Sub-Element DM) indicates a second direction (Figure 10A), wherein the data lines (Element D1 - Dn) comprise first data lines (Element D1 - D(k/3)) configured to receive the first digital image signals (Elements Y1 - Y(k/3)), second data lines (Element D(k/3 + 1) - D(2k/3)) configured to receive the second digital image signals (Elements Y(k/3 + 1) - Y(2k/3)), and third data lines (Element D(2k/3 + 1) - Dk) configured to receive the third digital image signals (Elements Y(2k/3 + 1) – Yk)), and wherein the second data lines (Element D(k/3 + 1) - D(2k/3)) are disposed between (Seen in Figures 1 – 2) the first data lines (Element D1 - D(k/3)) and the third data lines (Element D(2k/3 + 1) - Dk), wherein the first (Element not labeled, but are the timing of signals 1 - (k/3)) and second (Element not labeled, but are the timing of signals (k/3 + 1) - 2k/3) periods do not overlap (Seen in Figures 8 – 9 and 10C) one another when the output control signal (Element ISS, Sub-Element DM) indicates the first direction (Figure 10C) and the first to third periods (Element not labeled, but are the timing of signals [1 - (k/3)]; [(k/3 + 1) - 2k/3]; and [(2k/3 + 1) – k]) do not overlap (Seen in Figures 4 – 5 and 10A) one another when the output control signal (Element ISS, Sub-Element DM) indicates the second direction (Figure 10A).
Shimizu (U.S. PG Pub 2004/0189579) teaches a latch circuit (Element 33) that contains a plurality of first latches (Elements are not labeled, but are the latches that drive lines XI, Y1, and Z1), a plurality of second latches (Elements are not labeled, but are the latches that drive lines X2, Y2, and Z2) and a plurality of third latches (Elements are not labeled, but are the latches that drive lines XI00, Y100, and Z100); wherein each of the plurality of first latches (Elements are not labeled, but are the latches that drive lines XI, Y1, and Z1) output simultaneously a respective one of the first digital image signals (Elements XI, Y1, and Z1) in response to the first latch output signal (Element not labeled, but is the signal coming from the inverter (Element 34) to the plurality of first latches (Elements are not labeled, but are the latches that drive lines XI, Y1, and Z1).); wherein each of the plurality of third latches (Elements are not labeled, but are the latches that drive lines XI00, Y100, and Z100) output simultaneously a respective one of the third digital image signals (Elements X100, Y100, and Z100) in response to the third latch output signal (Element not labeled, but is the signal coming from the inverter (Element 34) to the plurality of third latches (Elements are not labeled, but are the latches that drive lines XI00, Y100, and Z100).); wherein each of the plurality of second latches (Elements are not labeled, but are the latches that drive lines X2, Y2, and Z2) output simultaneously a respective one of the second digital image signals ( Elements X2, Y2, and Z2) in response to the second latch output signal (Element not labeled, but is the signal coming from the delay circuit (Element 32) to the plurality of second latches (Elements are not labeled, but are the latches that drive lines X2, Y2, and Z2).).
Kim et al. (U.S. PG Pub 2014/0062995) teach a timing controller (Figure 32, Element 2030) configured to output a plurality of digital image signals (Figure 1, Element DATA), a main clock signal (Element CLK), a clock signal (Element SE) separate from the main clock signal (Element CLK); a shift register (Element 1100) configured to receive the clock signal (Element SE) from the timing controller (Element 2030) to output a plurality of latch clock signals (Element LCLK) that are sequentially activated (Seen in Figure 4) in response to the clock signal (Element SE); a latch circuit (Element 1300) configured to receive the plurality of digital image signals (Element DATA) from the timing controller (Element 2030); wherein each of the plurality of first latches (Element 1300, Sub-Element not labeled, but is the first 1/3 of the latches in the latch circuit), each of the plurality of second latches (Element 1300, Sub-Element not labeled, but is the second 1/3 of the latches in the latch circuit) and each of the plurality of third latches (Element 1300, Sub-Element not labeled, but is the last 1/3 of the latches in the latch circuit) latch one of the plurality of digital image signals (Element DATA) in response to a corresponding one of the plurality of latch clock signals (Element LCLK).
Fukuo (U.S. 2008/0068360) teaches wherein the clock generator (Figure 1, Element 15) receives the main clock signal (Element CLK) in a data control signal that it receives directly from the timing controller (Element 2).
Nakayama et al. (U.S. PG Pub 2015/0138254) teach wherein the clock generator (Figure 4, Element 130) receives the main clock signal (Element CLK) in a data control signal (Element VPD) that it receives directly from the timing controller (Figure 1, Element 11).
However, the prior art of record fails to disclose at least “a timing controller configured to output a plurality of digital image signals, a main clock signal, a clock signal separate from the main clock signal, an output control signal and a delay signal;…wherein each of the plurality of data integrated circuits comprises: a clock generator configured to receive the main clock signal, the output control signal and the delay signal from the timing controller, generate first to third latch output signals from the main clock signal based on the output control signal and the delay signal, and output the first to third latch output signals; a shift register configured to receive the clock signal from the timing controller to output a plurality of latch clock signals that are sequentially activated in response to the clock signal; a latch circuit configured to receive the first to third latch output signals from the clock generator and receive the plurality of digital image signals from the timing controller, and comprising a plurality of first latches, a plurality of second latches and a plurality of third latches configured to output the plurality of digital image signals in response to the first to third latch output signals; and…wherein the clock generator receives the main clock signal in a data control signal that it receives directly from the timing controller, wherein the data control signal further includes the clock signal” in combination with the other elements of independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (U.S. PG Pub 2014/0062995) teaches a timing controller that receives signals similar to the instant invention, as outlined above.
Fukuo (U.S. 2008/0068360) and Nakayama et al. (U.S. PG Pub 2015/0138254) teach the clock generator with signals similar to the instant invention, as outlined above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625